— Judgment unani*1240mously affirmed. Memorandum: The court properly refused to suppress defendant’s oral statements, rejecting his contention that they were the product of custodial interrogation. Defendant was questioned in his home for about one hour, his freedom was unrestricted, and the court was entitled to believe the police officer’s testimony that defendant never asked him to leave (see, e.g., Matter of Kwok T., 43 NY2d 213; see generally, People v Yukl, 25 NY2d 585, 588, mot to amend remittitur denied 26 NY2d 845, cert denied 400 US 851; People v Baird, 155 AD2d 918, lv denied 75 NY2d 963).
We have examined defendant’s remaining arguments on appeal and find them to be lacking in merit. (Appeal from Judgment of Jefferson County Court, Clary, J. — Rape, 1st Degree.) Present — Callahan, A. P. J., Denman, Pine, Balio and Lawton, JJ.